EXHIBIT 10.4
  
VOTING AGREEMENT
 
This VOTING AGREEMENT (this “Agreement”) dated September 24, 2010, is entered
into by and among Biofuel Energy Corp., a Delaware corporation (the “Company”),
and each of the Persons listed on Schedule I attached hereto (including, with
their permitted transferees or assigns, collectively, the “Stockholders”).  This
Agreement shall become effective as of the Closing (as defined therein) of that
certain proposed registered rights offering for Series A Convertible Preferred
Stock of the Company (or depository interests in respect thereof) (the “Rights
Offering”) as further described in that certain Loan Agreement and Rights
Offering Letter Agreement, each dated as of even date herewith by and among the
Company, each of the Stockholders and the other signatories thereto (the “Loan
Agreement” and the “Rights Offering Letter Agreement”, respectively).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and respective covenants and
agreements set forth in this Agreement and other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, the parties agree as follows:
 
ARTICLE I.

 
VOTING
 
Section 1.1 Agreement to Vote.  Each Stockholder hereby agrees to vote each
share of voting capital stock of the Company that such Stockholder currently
holds or subsequently acquires (hereinafter the “Stockholder Shares”), at
regular and special meetings of the Company’s stockholders (or by written
consent) in accordance with and subject to the provisions of this Agreement.
 
Section 1.2 Manner of Voting.  The voting of Shares pursuant to this Agreement
may be effected in person, by proxy, by written consent, or in any other manner
permitted by the laws of the State of Delaware.
 
Section 1.3 Grant of Proxy.  Should the provisions of this Agreement be
construed to constitute the granting of proxies, such proxies shall be deemed
coupled with an interest and are irrevocable for the term of this Agreement.
 
ARTICLE II.

 
BOARD OF DIRECTORS
 
Section 2.1 Size and Composition of Board of Directors.  The size and
composition of the Board of Directors shall be determined in accordance with the
provisions of the Company's Amended and Restated Certificate of Incorporation,
in each case as in effect from time to time (the “Restated Certificate”) and the
Company’s By-Laws.

 
1

--------------------------------------------------------------------------------

 

Section 2.2 Approval of Increase in Authorized but Unissued Shares of Common
Stock.  Each Stockholder agrees that at a meeting of the Company’s stockholders
at which the Company, if ever, proposes to amend its Restated Certificate so as
increase the number of authorized but unissued shares of Common Stock up to an
amount of shares sufficient to enable the Company to convert all Series A
Convertible Preferred Stock issuable pursuant to the (i) Rights Offering, (ii)
the warrant(s) contemplated by the Loan Agreement and (iii) each other
transaction contemplated by the Loan Agreement, including the “Cargill
Acknowledge Letter” described in Section 10 of the Rights Offering Letter
Agreement), which shares of Common Stock shall rank pari passu with the existing
shares of Common Stock, in favor of such proposal.
 
Section 2.3 No Limitation on Other Voting Rights.  Notwithstanding any provision
of this Agreement to the contrary, nothing in this Agreement shall limit or
restrict a Stockholder from acting in its sole discretion on any matter other
than those referred to in this Agreement.
 
ARTICLE III.

 
CERTAIN REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 3.1 Ownership, Authority, Etc.  Each Stockholder represents and warrants
it has full power and capacity to execute, deliver and perform this Agreement,
which has been duly executed and delivered by, and evidences the valid and
binding obligation of, such Stockholder.
 
Section 3.2 No Voting or Conflicting Agreements.  No Stockholder shall:  (a)
except as contemplated by Section 3.3 hereof, grant any proxy, (b) enter into or
agree to be bound by any voting trust, (c) enter into any stockholder agreements
or arrangements of any kind with any Person (whether or not such agreements or
arrangements are with other stockholders of the Company that are not a party to
this Agreement) or (d) act, for any reason, as a member of a group or in concert
with any other Persons in any manner which is inconsistent with the provisions
of this Agreement.
 
Section 3.3 Covenant to Vote.  Each Stockholder shall appear in person or by
proxy at any annual or special meeting of the Company’s stockholders for the
purpose of establishing a quorum, and shall vote such Stockholder’s Shares upon
any matter submitted to the Company’s stockholders in a manner not inconsistent
or in conflict with, and to implement, the terms of this Agreement.
 
ARTICLE IV.

 
MISCELLANEOUS
 
Section 4.1 Term.  This Agreement shall terminate and be of no further force or
effect upon the earliest to occur of (a) at such time as the Company's Common
Stock is no longer traded on a national securities exchange Global Market, (b)
five (5) years from the date of this Agreement, (c) the date as of which the
parties hereto terminate this Agreement by the written consent of the holders of
a majority of the Stockholder Shares then outstanding on the one hand, and the
Company, on the other hand; and (d) the Stockholder Shares represent less than
36.4% of the Company’s issued and outstanding voting capital stock.
 
Section 4.2 Entire Agreement.  This Agreement, together with the Schedules
hereto and any certificates, documents, instruments and writings that are
delivered pursuant hereto, constitutes the entire agreement and understanding of
the parties in respect of the subject matter hereof and supersedes all prior
understandings, agreements or representations by or among the parties, written
or oral, to the extent they relate in any way to the subject matter
hereof.  Except as provided in Section 4.3, there are no third party
beneficiaries having rights under or with respect to this Agreement.

 
2

--------------------------------------------------------------------------------

 

Section 4.3 Binding Effect; Assignment.  The Company may not assign its rights
under this Agreement.  A transferee that is not an Affiliated Person of a
Stockholder shall not be bound by the terms and conditions of this
Agreement.  No Stockholders may transfer Stockholder Shares to an Affiliated
Person (whether by merger or otherwise by operation of law) unless such
Affiliated Person shall agree to be bound by the terms hereof pursuant to the
form set forth in Exhibit A.
 
Section 4.4 Notices.  All notices, requests and other communications provided
for or permitted to be given under this Agreement must be in writing and shall
be given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, or by facsimile transmission,
as follows (or to such other address as any party may give in a notice given in
accordance with the provisions hereof):
 
[If to a Stockholder:]
 
Third Point Loan LLC
c/o Third Point Advisors, L.L.C.
390 Park Avenue, 18th Floor
New York, New York 10002
 
With a copy to (which does not constitute notice):
 
Wilkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Phone: (212) 728-8267
Fax: (212) 728-9267
Attn: Michael A. Schwartz, Esq.
 
If to the Company:
 
BioFuel Energy Corp.
1600 Broadway, Suite 2200
Phone: (303) 640-6500
Fax: (303) 592-8117
Attn: President
 
With a copy to (which does not constitute notice):
 
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019
Phone: (212) 474-1000
Fax: (212) 474-3700
Attn: Craig F. Arcella

 
3

--------------------------------------------------------------------------------

 

All notices, requests or other communications will be effective and deemed given
only as follows:  (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the fifth business
day after being deposited in the United States mail, (iii) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, (iv) if sent by facsimile, upon the
transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day.  Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.
 
Section 4.5 Submission to Jurisdiction; Waiver of Jury Trial.
 
(a)           Submission to Jurisdiction.  Any action, suit or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby may be
brought in any federal court located in the State of Delaware or any Delaware
state court, and each party consents to the non-exclusive jurisdiction and venue
of such courts (and of the appropriate appellate courts therefrom) in any such
action, suit or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such, action, suit or proceeding in any such court or that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.  Process in any such action, suit or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, service of
process on such party as provided in Section 4.4 shall be deemed effective
service of process on such party.
 
(b)           Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES THAT ANY DISPUTE
THAT MAY ARISE OUT OF OR RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE SUCH PARTY HEREBY EXPRESSLY
WAIVES ITS RIGHT TO JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OTHER AGREEMENTS RELATING HERETO OR ANY DEALINGS AMONG THEM
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. THE SCOPE OF THIS WAIVER IS
INTENDED TO ENCOMPASS ANY AND ALL ACTIONS, SUITS AND PROCEEDINGS THAT RELATE TO
THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY REPRESENTS THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER, (ii) SUCH PARTY UNDERSTANDS AND WITH THE ADVICE OF
COUNSEL HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND REPRESENTATIONS IN THIS
SECTION 4.5(b).

 
4

--------------------------------------------------------------------------------

 

Section 4.6 Headings.  The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.
 
Section 4.7 Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law principles.
 
Section 4.8 Amendments.  The Company will amend Schedule I promptly to reflect
transfers to Affiliates as contemplated by this Agreement.  An amendment or
modification to any provision of this Agreement will require the written consent
of the Company and the holders of at least a majority of the Stockholder Shares.
 
Section 4.9 Extensions; Waivers.  Any party may, for itself only, (a) extend the
time for the performance of any of the obligations of any other party under this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein.  Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound
thereby.  No waiver by any party of any default, misrepresentation or breach of
warranty or covenant hereunder, whether intentional or not, may be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising because
of any prior or subsequent such occurrence.  Neither the failure nor any delay
on the part of any party to exercise any right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right or remedy preclude any other or further exercise of the same or of any
other right or remedy.
 
Section 4.10 Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party or to any
circumstance, is judicially determined not to be enforceable in accordance with
its terms, the parties agree that the court judicially making such determination
may modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.
 
Section 4.11 Counterparts; Effectiveness.  This Agreement may be executed in two
or more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument.  This Agreement will
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties.

 
5

--------------------------------------------------------------------------------

 

Section 4.12 Construction.  This Agreement has been freely and fairly negotiated
among the parties.  If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the parties
and no presumption or burden of proof will arise favoring or disfavoring any
party because of the authorship of any provision of this Agreement.  Any
reference to any law will be deemed to refer to such law as in effect on the
date hereof and all rules and regulations promulgated thereunder, unless the
context requires otherwise.  The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. The parties intend that each representation, warranty, and covenant
contained herein will have independent significance. If any party has breached
any covenant contained herein in any respect, the fact that there exists another
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the party has not breached will not detract from or
mitigate the fact that the party is in breach of the first covenant.
 
Section 4.13 Aggregation of Stock.  All Stockholder Shares owned or acquired by
any Stockholder or its Affiliated Persons shall be aggregated together for the
purpose of determining the availability of any right under this Agreement.
 
Section 4.14 Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Affiliate” means, with respect to any Person, (i) any other Person of which
securities or other ownership interests representing more than 50% of the voting
interests are, at the time such determination is being made, owned, Controlled
or held, directly or indirectly, by such Person or (ii) any other Person which,
at the time such determination is being made, is Controlling, Controlled by or
under common Control with, such Person.  As used herein, “Control”, whether used
as a noun or verb, refers to the possession, directly or indirectly, of the
power to direct, or cause the direction of, the management or policies of a
Person, whether through the ownership of voting securities or otherwise.
 
“Person” means any individual, firm, corporation, company, partnership, trust,
incorporated or unincorporated association, limited liability company, joint
venture, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind, and shall include any successor (by merger
or otherwise) of any such entity.
 
Incorporation of Exhibits and Schedules.  The exhibits and schedules identified
in this Agreement are incorporated by reference herein and made a part hereof.
 
[SIGNATURE PAGE FOLLOWS]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first above written.

 

 
THIRD POINT LOAN LLC
     
By:
/s/ James P. Gallagher     
James P. Gallagher
   
Chief Administrative Officer



Signature Page to Voting Agreement

 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
STOCKHOLDER

 
Third Point Loan LLC

 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ADOPTION AGREEMENT
 
This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
(the “Affiliated Transferee”) pursuant to the terms of that certain Voting
Agreement dated as of [__________ ___, 200_] (the “Agreement”) by and among the
Company and certain of its stockholders.  Capitalized terms used but not defined
herein shall have the respective meanings ascribed to such terms in the
Agreement.  By the execution of this Adoption Agreement, the Transferee agrees
as follows:
 
 
(a)
Acknowledgment.  The Affiliated Transferee acknowledges that the Transferee is
acquiring certain shares of the capital stock of the Company (the “Stock”),
subject to the terms and conditions of the Agreement;

 
 
(b)
Agreement.  The Affiliated Transferee: (i) agrees that the Stock acquired by the
Transferee, and any Stock acquired by the Affiliated Transferee in the future,
shall be bound by and subject to the terms of the Agreement, and (ii) hereby
adopts the Agreement with the same force and effect as if the Affiliated
Transferee were originally a party thereto; and

 
 
(c)
Notice.  Any notice required or permitted by the Agreement shall be given to the
Transferee at the address listed beside the Affiliated Transferee’s signature
below.

 
EXECUTED AND DATED this ______ day of _____________, 2010.
 

 
AFFILIATED TRANSFEREE:
         
Name:
 
Title:
 
Address:
   
Facsimile:
 

 
Accepted and Agreed:
 
BIOFUEL ENERGY CORP.

 
By:
   
Name:
 
Title:
 

 
 

--------------------------------------------------------------------------------

 